Title: To George Washington from William Livingston, 14 December 1778
From: Livingston, William
To: Washington, George


  
    Dear Sir
    Princeton [N.J.] 14 Der 1778
  
Taking in consideration the Enemy’s cruelty towards many of the Citizens of this State their Prisoners in New york not taken in actual Service, & therefore not considered by the continental Commissary of Prisoners (& who indeed seems to look upon his negotiating their exchange even for the Enemys citizens captivated by ours as matter of grace & not immediately in the line of his duty), as exchangeable for the British soldiery prisoners with us & that in the mean time their citizens in the above predicament are out on parol, & complimented with such Indulgence as is not likely to induce the Enemy to exchange them for ours who are confined in jails & otherwise treated with rigour. From these considerations I say as well as that of the better supplying our people in Captivity with Provisions our Legislature at their last sitting passed a Law appointing a Commissary of our State Prisoners, and authorizing him to treat them (subject to the directions of the Governor) as the Enemy treat the Subjects of this State in their power.
There are now in this Village a number of British Prisoners on their way to Elizabeth Town to commissary Beaty. They are Marriners lately belonging to the english Ship which stranded on our Coast on her voyage from Hallifax to New York with several Captains of Vessels passengers on board of that Ship. As they surrendered themselves prisoners of war to the Inhabitants of New Jersey not on duty as Militia nor consequently in the pay of the united States, (which had undoubtedly altered the matter) I cannot but consider them as prisoners of this State in particular in contradistinction to Such as are either taken by the regular standing troops of the united States, or the Militia of any particular state in their immediate pay & service, & as such exchangeable by this State for its own particular Inhabitants in captivity with the Enemy. But I should be glad of your Excellency’s Sentiments on the Subject, & am with the highest respect Dear Sir your Excellency’s &ca.
